DAUKSCH, Judge.
This is an appeal from convictions for resisting an officer with violence and other related crimes.
Appellant urges and appellee concedes the trial judge erred in attempting to delegate to a probation officer the authority to determine how much, if any, restitution appellant is required to pay as a condition of his probation.
That portion of the judgment requiring restitution is reversed. Otherwise the conviction and sentence are affirmed.
AFFIRMED in part; REVERSED in part.
DANIEL, C.J., and COWART, J., concur.